


Exhibit 10.5


THIS FIRST AMENDMENT TO PARTICIPATION AGREEMENT is made April 30, 1999


BETWEEN:


(1)
P.T. FREEPORT INDONESIA COMPANY, a limited liability company organized under the
laws of the Republic of Indonesia and domesticated in the State of Delaware,
U.S.A. (“PT-FI”) and



(2)
P.T. RTZ-CRA INDONESIA, a limited liability company organized under the laws of
the Republic of Indonesia (“PTRTI”),



WHEREAS


(A)
By a Contract of Work dated 30 December 1991 made between The Government of the
Republic of Indonesia (the “Government”) and PT-FI, the Government appointed
PT-FI as the sole contractor for the Government with respect to the Contract
Area, as defined in the Contract of Work, with the sole rights to explore, mine,
process, store, transport, market, sell, and dispose of Products, as defined
below, in the Contract Area (defined as aforesaid)



(B)
Pursuant to that certain Participation Agreement dated October 11, 1996, between
PT-FI and PTRTI (as in effect prior to the effectiveness of this Amendment, the
“Participation Agreement”), PT-FI and PTRTI participate in operations under the
COW (as defined below) on the terms and conditions set forth therein



(C)
PT-FI and PTRTI desire to amend the Participation Agreement as hereinafter set
forth



IT IS HEREBY AGREED as follows:


1.
Definitions. In this Amendment (including the Schedules and Annexes hereto),
unless the context otherwise requires, capitalized terms used herein shall have
the meanings provided under the Participation Agreement.



2.
Amendments To The Participation Agreement (including Annexes A and B thereto).
The Participation Agreement (including Annex A and Annex B thereto) is hereby
amended as follows:


New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 1

--------------------------------------------------------------------------------




(a)
Concerning Close-Down (Clauses 1.1.12 and 8.8.2 of the Participation Agreement
and paragraph 10.4.2 of the Financial and Accounting Procedures).



(i)
With effect from the date of this Amendment, Clause 1.1.12 of the Participation
Agreement is hereby amended and restated in its entirety as follows:



“1.1.12 ‘Close-down’ means, as the context may require, a decision by the boards
of commissioners of PT-FI and PTRTI, respectively, and the board of directors of
FCX, upon the recommendation of the Operating Committee, to cease all or some
significant portion of Mining and Processing in the Contract Area or Mining and
Processing in some significant and discrete part of the Contract Area.


(ii)
With effect from the date of this Amendment, Clause 8.8.2 of the Participation
Agreement is hereby amended and restated in its entirety as follows:



“8.8.2.1 Within 90 days after a final determination of the Anticipated
Close-down Date, the Operator shall deliver to the Participants its best
estimate of the anticipated Close-down Costs.


8.8.2.2 In December of the Year in which the Anticipated Close-down Date with
respect to ceasing all Mining and Processing in the Contract Area shall have
been agreed or, as the case may be, determined, and in December of each of the
nine subsequent Years, each Participant shall secure the payment of 10% of the
Close-down Costs payable by such Participant (in accordance with the Financial
and Accounting Procedures), by such methods as shall be determined by agreement
of the Participants or, in the absence of agreement, by (i) the purchase of
bonds with an investment rating of A (or the then equivalent rating) or better
and (ii) the delivery of such bonds to the Trustee under the Trust Agreement or
such other trustee as shall be agreed by the Participants. The proceeds of such
bonds or other form of security shall be made available, as required, to pay
such Close-down Costs.


8.8.2.3 In the Year in which the Anticipated Close-down Date with respect to
ceasing (i) some significant portion of the Mining and Processing in the
Contract Area or (ii) Mining and Processing in a significant and discrete part
of the Contract Area shall have been agreed or, as the case may be, determined,
commencing with the month immediately subsequent to such determination, each

New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 2

--------------------------------------------------------------------------------




Participant shall fund, in the manner provided in paragraph 10.3 of the
Financial and Accounting Procedures, the proportion of the Close-down Costs for
which it is, pursuant to paragraph 10.4.2 of the Financial and Accounting
Procedures, liable.
8.8.2.4     In this Clause 8.8.2, “Close-down Costs” has the meaning assigned to
the expression in paragraph 1.1D of the Financial and Accounting Procedures.


(iii)
With effect from the date of this Amendment, paragraph 10.4.2 of the Financial
and Accounting Procedures is hereby amended and restated in its entirety as
follows:



“10.4.2 Notwithstanding any other provision to the contrary in this Annex or
this Agreement but subject to paragraph 10.4.1 above, each Participant agrees to
pay and shall be liable to pay in respect of Close-down, that proportion of
Close-down Costs which (i) in the event of a determination to cease all Mining
and Processing in the Contract Area, the value of Products sold by or for such
Participant over the life of the COW bears to the value of all Products sold by
or for the Participants over the life of the COW or (ii) in the event of a
determination to cease (x) some significant portion of Mining and Processing in
the Contract Area or (y) Mining and Processing in a significant and discrete
part of the Contract Area, the value of Products sold by or for such Participant
from January 1, 1992 through the interim Anticipated Close-down Date bears to
the value of Products sold by or for the Participants from January 1, 1992
through the interim Anticipated Close-down Date.


Final salvage from a final Close-down or salvage from an interim Close-down
shall be credited to the Participants in the same proportion as the final or
interim Close-down Costs, as the case may be, are allocated to them.”


(b)
Concerning the Operating Committee (Clauses 8.2 and 8.6 of the Participation
Agreement).



(i)
With effect from January 1, 1998, Clause 8.2 of the Participation Agreement is
hereby amended and restated in its entirety as follows:



“8.2
Operating Committee. PT-FI shall establish an Operating Committee to, among
other things:


New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 3

--------------------------------------------------------------------------------




(i)
receive reports on all operations within the Contract Area, including Joint
Operations,



(ii)
design for presentation to the board of directors of FCX and the boards of
commissioners of PT-FI and PTRTI appropriate actions respecting the Joint
Operations,



(iii)
develop plans and make recommendations to the board of directors of PT‑FI,



(iv)
monitor execution of plans approved by the board of directors of PT-FI, and



(v)
subject to the control of the board of directors of PT-FI, be involved generally
in directing day-to-day operations of the business of PT-FI,



but will not determine policies, objectives, procedures, methods and actions for
incurring Exploration Costs, which will continue to be determined by the
relevant Exploration Committee. The Operating Committee will have five members,
with three members appointed by PT-FI and two members appointed by PTRTI. Each
of PT-FI and PTRTI may appoint one or more alternates to act in the absence of
the regular member appointed by it. Any alternate so acting shall be deemed a
member. Appointments shall be made or changed by written notice to the other
Committee members.


The Operating Committee shall be the senior committee under this Agreement and
as such it shall (i) coordinate the activities of all other committees
established pursuant to this Agreement, including, without limitation, the
activities of the Exploration Committee and (ii) resolve any disputed matter
brought to the attention of the Operating Committee that would otherwise come
within the purview of another committee established pursuant to this Agreement
in the event such other committee is unable or unwilling to resolve such
dispute.


The Operating Committee will also with respect to AFEs in relation to
Replacement Capital Costs (as those terms are defined in paragraphs 1.1A and
1.1J of the Financial and Accounting Procedures):


(i)
note any such AFE in an amount equal to or in excess of $2.5 million but less
than $5.0 million which has been


New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 4

--------------------------------------------------------------------------------




authorized by the Operator, and the Operator shall give notice of such AFE
promptly to the Operating Committee;


(ii)
be the relevant body to, and shall have authority to, approve any such AFE in an
amount equal to or in excess of $5.0 million; but less than or equal to $10.0
million; and



(iii)
have the authority to recommend for approval by the appropriate bodies within
PT-FI and PTRTI any such AFE in an amount in excess of $10.0 million.”



(ii)    With effect from January 1, 1998, there shall be inserted at the end of
Clause 8.6 of the Participation Agreement the following paragraph:


“The Participants agree that the four meetings per Year of the Operating
Committee called for under this Clause 8.6 shall be held as close to the end of
each calendar quarter as is possible and shall have on the itemized agenda
prepared by the Operator and noticed to the Participants, among other things,
the following:


(i)
a review of forecasts for quarter and year-to-date results;



(ii)
a determination of forecasts of projected Incremental Production; and



(iii)
approval of annual plans for Operating Costs and Replacement Capital Costs (as
those terms are defined in paragraphs 1.1I and 1.1J of the Financial and
Accounting Procedures) together with quarterly re-forecasts thereof.”



(c)
Concerning Hedging Activities (Clause 9.2.6 of the Participation Agreement).
With effect from January 1, 1998, Clause 9.2.6 of the Participation Agreement is
hereby amended and restated in its entirety as follows:



“9.2.6
The Operator shall sell on behalf of the Participants with an interest in such
Products, the Products derived from Enterprise Operations on terms which shall
be discussed with such Participants. In carrying out its obligations pursuant to
this Clause 9.2.6, the Operator shall conduct such hedging and other price
protection activities as are authorized by the relevant Participant with an
interest in such Products. However, the costs and benefits of such price
protection activities shall be specifically allocated to and borne solely by the
authorizing Participant.


New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 5

--------------------------------------------------------------------------------




Where PTRTI participates in the currency hedging program for production costs,
all cash costs of the currency hedges entered into for production costs shall be
treated and shared as Operating Costs (as defined in paragraph 1.1 I of the
Financial and Accounting Procedures) and all cash benefits of the currency
hedges entered into for production costs shall be deducted from Operating Costs
(as so defined). Non-cash losses and gains that result from accounting
requirements to mark these obligations to market shall not be included in or
deducted from Operating Costs (defined as aforesaid).


Where PTRTI does not participate in the currency hedging program for production
costs, PT-FI may proceed with a currency program relating to its interest in
production costs. All cash costs and cash benefits of the currency hedges
entered into on a ‘sole’ basis by PT-FI shall be excluded from Operating Costs
(defined as aforesaid) and shall be entirely to PT-FI’s account.”


(d)
Concerning Adjustments to the Product Schedule (Clause 16.4.2 of the
Participation Agreement).



(i)
With effect from January 1, 1998, Clause 16.4.2 of the Participation Agreement
is hereby amended and restated in its entirety as follows:



“16.4.2 Should, as a result of any of the causes referred to in Clause 16.4.1,
an interruption in production occur and continue for a period in excess of
twenty four (24) hours (the “Interruption Period”), the following shall occur:


(i)
The Operator shall determine in relation to each Product separately the Deemed
Metal Loss according to the following formula:



Deemed Metal Loss for n =    {[(E * F) - G]*H n}I n 
    
                    
where n
=
the Product in question
E
=
the number of days in the Interruption Period






New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 6

--------------------------------------------------------------------------------






                    
F
=
average planned throughput in tonnes of ore per day of the Interruption Period,
according to the planned production of Products for the Year as shown in the
then current programme and budget (which, in the case of Joint Operations, shall
be the Approved Programme and Budget) for that Year (such Planned Production
being the “Planned Production”)
G
=
actual throughput in tonnes of ore during the Interruption Period
H
=
planned mill grade for the Product in question for the Year in question as shown
in the then current programme and budget (which, in the case of Joint
Operations, shall be the Approved Programme and Budget)
I
=
planned mill recoveries for the Product in question for the Year in question as
shown in the then current programme and budget (which in the case of Joint
Operations, shall be the Approved Programme and Budget).



(ii)
If the Deemed Metal Loss for any Product determined according to (i) above
either alone or when aggregated with any previous Deemed Metal Loss in the same
Year for that Product which has not resulted in an adjustment to the Product
Schedule pursuant to (iii) below exceeds an amount equal to one percent (1%) of
the Planned Production of that Product (such Deemed Metal Loss either alone or
as aggregated being, in such case, the “Metal Loss”), the adjustment specified
in (iii) below shall be made. If the Deemed Metal Loss either alone or when so
aggregated does not exceed an amount equal to one percent (1%) of the Planned
Production for that Year of that Product, the amount of such Deemed Metal Loss
shall be carried forward for aggregation with any subsequent Deemed Metal Loss
for that Product which occurs in the same Year. For the avoidance of doubt, it
is hereby agreed and declared that any Deemed Metal Loss outstanding at the end
of any Year will not be carried forward.

(iii)
On each occasion that any determination made pursuant to (ii) above shows that
there has been a




New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 7

--------------------------------------------------------------------------------




Metal Loss for any Product, the scheduled production of that Product for the
Year in question as shown in the Product Schedule shall be reduced in accordance
with the following formula:


D    =    A - B    x    C
A


where D is the revised scheduled production of the Product in question for the
Year in question, A is the Planned Production of that Product for the Year in
question, B is the Metal Loss for that Product for the Year in question and C is
the scheduled production of that Product for that Year as shown in the Product
Schedule immediately prior to the occurrence of the cause and the production
which is D shall be substituted in the Product Schedule as the scheduled
production of that Product for the Year in question.


(iv)
At the same time as any adjustment to the Product Schedule pursuant to (iii)
above is made, an amount equal to the Metal Loss of each Product shall be added
to the final Year of production as shown by the Product Schedule prior to the
occurrence of the cause or causes. If, in the final Year, the scheduled
production as so revised would exceed the production which would result from a
daily rate of 118,000 tonnes per day, the excess shall be carried forward to the
subsequent Year (and the Cut-off Date shall be extended accordingly) and
appropriate adjustments made to the production of recovered metal for that Year.



(v)
Each reduction and adjustment of the Product Schedule pursuant to (iii) and/or
(iv) above shall be made to the nearest whole mil.lbs or 000 oz. as the case may
be.”



(ii)
Pursuant to Clause 16.4.2 of the Participation Agreement (as amended by this
First Amendment), with effect from September 30, 1998, the Product Schedule
annexed to the Participation Agreement as Annex A is hereby amended as follows
for the years 1998 and 2021:


New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 8

--------------------------------------------------------------------------------






            
Year
Recovered Metal in Concentrate
 
 
 
Cu (mil. lbs.)
Au (000 oz.)
Ag (000 oz.)
 
Current
Revised
Current
Revised
Current
Revised
1998
1,033
1,022
1,365
1,350
3,275
3,239
2021
219
230
344
359
716
752



(e)
Concerning the Voluntary Additional Royalties. With effect from January 1, 1999,
the Participants acknowledge and agree that the voluntary additional royalties
on Products produced and sold from mill throughput in excess of 200,000 tonnes
per day as described in the letter dated February 11, 1999 from the Operator to
the Director General of General Mining shall be paid to the Government by and
allocated between the Participants in both cases on the same basis as royalties
required to be paid under the COW.



(f)
Concerning Certain Definitions in the Financial and Accounting Procedures.



(i)    With effect from January 1, 1998, the definition of Operating Costs in
paragraph 1.1I of the Financial and Accounting Procedures is hereby amended and
restated in its entirety as follows:


I.    “Operating Costs” means the aggregate of:


(a)
expenditures, adjusted for changes in inventory, that is either directly
incurred or allocable to Chargeable Operations, including but not limited to
production, maintenance and repair costs, logistical support and freight and
handling costs, infrastructure and support facility costs (including similar
expenditures under Privatization Agreements), Taxes (other than those imposed on
net income of the Participants), and general and administrative costs of PT-FI
(but not PTRTI) of the kind identified in PT-FI’s annual financial statements
for the period ended 31 December 1994 under the heading “General and
Administrative Costs”, but excluding depreciation, non-cash charges, interest,
payments in the nature of principal and interest under Privatization Agreements,
and accounting provisions and reserves;



(b)
Replacement Capital Costs in carrying out Chargeable Operations (including such
expenditures under Privatization Agreements);


New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 9

--------------------------------------------------------------------------------




(c)
the cash element of specific accounting provisions incurred in the normal course
of business in conducting Chargeable Operations; and



(d)
the original cash amount for materials and/or supplies purchased after the
Sharing Commencement Date that are specifically identified as obsolete and
written off against the reserve maintained therefor or, if such materials or
supplies are sold, the excess of such original cash purchase price over the net
proceeds from the sale of such materials or supplies.



Exploration Costs (other than Exploration Costs in respect of Grasberg
Underground, DOM and Big Gossan), Taxes on net income of the Participants, and
financing costs in connection with any financing arrangement entered into
separately by a Participant (including without limitation, payments in the
nature of principal and interest under Privatization Agreements undertaken
separately) shall not be treated as Operating Costs incurred in carrying out
Chargeable Operations. Financing costs (including without limitation, payments
in the nature of principal and interest under Privatization Agreements) in
connection with any financing arrangement entered into jointly by the
Participants shall be included in Operating Costs.”


(ii)
With effect from January 1, 1998, the definition of “Sales Revenues” in
paragraph 1.1 K of the Financial and Accounting Procedures is hereby amended and
restated in its entirety as follows:



“K.    “Sales Revenues” means the sum of (i) Copper Sales Revenues, (ii) Gold
Sales Revenues, (iii) Silver Sales Revenues and (iv) Other Product Sales
Revenues, net of amounts contributed by the Operator on behalf of the
Participants to the Freeport Fund for Irian Jaya Development pursuant to the
Work Program of PT-FI to Participate in the Development of Timika Area to Meet
the Aspirations of the Peoples dated April 13, 1996.”


(iii)
With effect from January 1, 1998, the following definitions shall be added to
paragraph 1.1 of the Financial and Accounting Procedures:



“L.    “Copper Sales Revenues” means the sales value of payable copper in
concentrate based on actual prices realized (or which

New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 10

--------------------------------------------------------------------------------






would have been realized but for any hedging and other price protection
activities) net of:


(i)
smelting, treatment and refining charges, concentrate freight and handling
costs, and other selling expenses attributable to concentrate sold other than
refining charges relating specifically to payable gold and/or silver contained
in concentrate,



(ii)
royalties required to be paid to the Government under the COW on copper sold as
concentrate, and



(iii)
voluntary additional royalties paid to the Government on copper sold as
concentrate.



M.
“Gold Sales Revenues” means the sales value of payable gold in concentrate based
on actual prices realized (or which would have been realized but for any hedging
and other price protection activities) net of



(i)
refining charges relating specifically to payable gold contained in concentrate,



(ii)
royalties required to be paid to the Government under the COW on gold sold as
concentrate, and



(iii)
voluntary additional royalties paid to the Government on gold sold as
concentrate.



N.
“Silver Sales Revenues” means the sales value of payable silver in concentrate
based on actual prices realized (or which would have been realized but for any
hedging and other price protection activities) net of



(i)
refining charges relating specifically to payable silver contained in
concentrate,



(ii)
royalties required to be paid to the Government under the COW on silver sold as
concentrate, and



(iii)
voluntary additional royalties paid to the Government on silver sold as
concentrate.



O.
“Other Product Sales Revenues” means the value of Products other than copper,
gold or silver (if any) sold


New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 11

--------------------------------------------------------------------------------




based on actual prices realized (or which would have realized but for any
hedging and other price protection activities) net of royalties required to be
paid to the Government under the COW on such Products.


P.
The term “payable”, when used in connection with the copper, gold and/or silver
content of concentrates sold shall mean that portion of such content for which a
price is paid to the Operator (selling on behalf of the Participants pursuant to
Clause 9.2.6 of this Agreement.)”



(iii)
With effect from January 1, 1998, the definition of “Sharing Commencement Date”
in paragraph 1.2 E of the Financial and Accounting Procedures is hereby amended
and restated in its entirety as follows:



“E “Sharing Commencement Date” means January 1, 1998.”


(g)
Concerning Distribution of Incremental Expansion Revenues (paragraph 5.3.2 of
the Financial and Accounting Procedures)



(i)
With effect from January 1, 1998, paragraph 5.3.2 of the Financial and
Accounting Procedures is hereby amended and restated in its entirety as follows:



“5.3.2
Distribution of Incremental Expansion Revenues



Not later than the 10th business day of each month during the Production Period,
the Operator shall compute on a Year-to-date basis as at the end of the
immediately preceding calendar month Incremental Expansion Revenue for such
immediately preceding calendar month and shall, not later than the 20th business
day of the month, distribute the same to the Participants in the proportions
attributable to their Participating Interests in Contract Area Block A;
provided, that PT‑FI’s Participating Interest in Incremental Expansion Cashflow
shall be distributed on such date to RTZ Lender pursuant to the RTZ Loan
Agreement until such RTZ Loan (including, for the avoidance of doubt, all
interest under the RTZ Loan Agreement) has been repaid.”


(ii)
With effect from January 1, 1998, the following paragraph shall be added to the
Financial and Accounting Procedures as paragraph 5.3.3:


New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 12

--------------------------------------------------------------------------------




“5.3.3
Statements and Annual Adjustment



(a)
Not later than the 20th business day of each month during the Production Period,
the Operator shall submit to each Participant schedules, substantially in the
form of Schedule 5.3 hereto or as such form may be revised from time to time by
agreement between the Participants, showing on a Year-to-date basis as at the
end of the immediately preceding calendar month (i) Incremental Expansion
Cashflow, (ii) projected Incremental Production, (iii) the calculation of
Incremental Expansion Revenues and Expansion Share of Costs, (iv) a summary of
distributions of Incremental Expansion Revenues and/or Cashflows, (v) accounting
rollforward of Product inventory, (vi) opening metal inventory sales analysis
and (vii) data input for accounting/reporting.



(b)
Not later than 120 business days after the end of each Year during the
Production Period, a statement of the previous Year’s Incremental Expansion
Cashflow shall be prepared by the Operator and distributed to the Participants.
If the annual settlement statement indicates an overpayment of Incremental
Expansion Cashflow, each Participant shall pay the Operator its share of such
over-payment within 30 business days. If the annual settlement statement
indicates an underpayment of Incremental Expansion Cashflow, the Operator shall
pay to each Participant its share of such underpayment within 30 business days.



(c)
Any adjustment that is determined to be required at any time shall be included
in the next monthly statement.”



(h)
Concerning Unutilized Cash Calls (paragraph 10.3.4 of the Financial and
Accounting Procedures). With effect from January 1, 1998, paragraph 10.3.4 of
the Financial and Accounting Procedures is hereby amended and restated in its
entirety as follows:



“10.3.4        Each of the Participants acknowledges that it is its intention
that each of the Participants should be given the benefit of any cash

New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 13

--------------------------------------------------------------------------------




contributions it pays to the Operator in advance of use of such contributions by
the Operator under this Agreement and should compensate the Operator for any
detriment to the Operator if any such cash contributions fall short (in amount
or timing) of what is actually and properly expended by the Operator.
Accordingly, where funds paid by a Participant pursuant to cash calls made by
the Operator under this Agreement are not invested in an interest bearing
account for the benefit of that Participant, the following shall apply:


(a)
Each calendar month, each of the Participants shall be entitled to or (as the
case may be) liable for interest on its Notional Balance (as defined in (b)
below) for that month at the rate per annum which is the Operator’s average cost
of borrowing under its corporate line of credit for that month as determined and
certified by the Treasurer of PT-FI. The amount of such interest for each month
shall be calculated in accordance with the provisions of (b) below and paid in
accordance with the provisions of (c) below.



(b)
Each calendar month (a “Calculation Month”), the Operator shall determine in
relation to each Participant the amount which is:



(i)
the net under- or over-call (being the cumulative difference as at the end of
the calendar month which is two months prior to the Calculation Month of all of
such Participant’s contributions pursuant to cash calls made by the Operator in
accordance with this Agreement less the aggregate amount equal to such
Participant’s share pursuant to paragraphs 3, 4, 5 and/or 6 of the Financial and
Accounting Procedures of the amount actually spent by the Operator on Joint
Operations) brought forward at the beginning of the previous calendar month, any
negative amount being a net under-call and any positive amount being a net
over-call plus



(ii)
the amount of that Participant’s cash contributions made in respect of the
previous calendar month pursuant to cash calls made by the Operator in
accordance with this Agreement less



(iii)
50% of the amount equal to that Participant’s share pursuant to paragraphs 3, 4,
5 and/or 6 of the Financial and Accounting Procedures of the amount actually
spent by the Operator on Joint Operations during the previous calendar month.




New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 14

--------------------------------------------------------------------------------




The amount which is (i) plus (ii) less (iii) above for a Participant shall be
its Notional Balance for the month prior to the Calculation Month (the “Relevant
Month”). If the Notional Balance in respect of any Relevant Month is negative,
the Participant shall be liable for interest on the Notional Balance at the
interest rate for the Relevant Month referred to in (a) above. If the Notional
Balance in respect of any Relevant Month is positive, the Participant shall be
entitled to interest on the Notional Balance at the interest rate for the
Relevant Month referred to in (a) above.


(c)
Not later than the tenth business day after the end of each Calculation Month,
the Operator shall distribute to the Participants a schedule in such form as
agreed between the Participants from time to time showing the interest to which
either or both of the Participants is entitled or (as the case may be) for which
either or both of the Participants is liable under the provisions of (b) of this
paragraph 10.3.4 above in respect of the Relevant Month. The amount of any such
interest to which a Participant is entitled or (as the case may be) for which a
Participant is liable in respect of each Relevant Month shall be taken into
account (as a deduction from or, as the case may be, addition to, the billing)
in the billing for estimated cash requirements submitted by the Operator
pursuant to paragraph 10.3.1 of the Financial and Accounting Procedures for the
calendar month which is two months after the Relevant Month in question.”



(i)
Concerning Cash Calls. With effect from January 1, 1998, the following
sub-paragraph shall be inserted as paragraph 10.3.6 of the Financial and
Accounting Procedures:



“10.3.6
The Participants hereby acknowledge that, notwithstanding anything to the
contrary in either paragraphs 5.3 or 10.3.1 of the Financial and Accounting
Procedures, the Operator shall make cash calls for estimated cash requirements
for the next following calendar month without regard to any revenues to which
the Participants may be entitled under paragraph 5.3 of the Financial and
Accounting Procedures.”



(j)
Concerning certain Capital Costs in relation to Grasberg Underground, Kucing
Liar, DOM, Big Gossan and DOZ.



(i)
With effect from January 1, 1998, the definition of “Replacement Capital Costs”
in paragraph 1.1J of the Financial and Accounting Procedures shall be amended
and restated in its entirety as follows:


New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 15

--------------------------------------------------------------------------------




“J.
“Replacement Capital Costs” means



(a)
Capital Costs incurred other than for Expansion, a Greenfield Project or a Sole
Risk Venture



(b)
Exploration Costs in respect of Grasberg Underground, DOM and Big Gossan



(c)
the costs of any Feasibility Study in respect of the Development and Mining of
Grasberg Underground, DOM and Big Gossan



(d)
one half of Common Infrastructure Costs and



(e)
Capital Costs for the Development of Grasberg Underground, DOM and Big Gossan
other than any part of such Capital Costs as constitute Common Infrastructure
Costs.”



(ii)
With effect from January 1, 1998, the following definitions shall be added to
paragraph 1.1 of the Financial and Accounting Procedures:



“Q.
“Common Infrastructure Costs” means Capital Costs incurred in respect of drift
development (including, without limitation, equipment, labour and supervision,
materials and engineering) and installations (including, without limitation,
central shops, power supply and distribution, ore flow, water control structures
and water treatment plants) which are common to the Development of both Kucing
Liar and Grasberg Underground.



R.
“Kucing Liar” means the orebody referred to as such by the Participants which
lies on the southern flank of and underneath the southern portion of the
Grasberg open pit.



S.
“DOZ” means the copper-gold skarn deposit, known to the Participants as the Deep
Ore Zone, comprising the lower elevations (currently defined to be between
3450/L and 3050/L (block cave reserves) and between 3050/L and 2950/L (sublevel
cave reserves)) of the Erstberg East Skarn System occurring on the northeast
flank of the Erstberg Diorite and located about one kilometre east of the
original Ertsberg pit.


New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 16

--------------------------------------------------------------------------------




T.
“DOM” means the copper-gold skarn deposit which is roughly wedge-shaped in the
plan view and shaped like a double-rooted tooth in a north-south cross-section
occurring on the southern flank of the Ertsberg Diorite and located almost two
kilometres east-southeast of the original Ertsberg pit.



U.
“Big Gossan” means the tabular copper-gold skarn deposit occurring at elevations
from below 2500 meters to over 3100 meters located about one kilometre south of
the original Ertsberg pit and the eastern end of which is just east of the
Grasberg de-watering drift and north of the Amole portal.



V.
“Grasberg Underground” means the deposit wholly contained within the Grasberg
intrusive complex and its contact zone which is the lower portion of the
Grasberg orebody and primarily below the final open pit, and is continuous with
the open pit reserve, and includes mineralized material on the lower benches of
the final pit that were not included in the final pit configuration.”



(iii)
With effect from January 1, 1998, paragraph 4.2 of the Financial and Accounting
Procedures shall be amended by the addition to the end of the sub-paragraph of
the following proviso:



“provided that nothing in this paragraph 4.2 shall affect the classification of
Exploration Costs and costs of any Feasibility Study in each case in respect of
Grasberg Underground, DOM and Big Gossan contained in paragraph 1.1J of this
Annex and the consequent proportionate sharing of such costs in accordance with
the other provisions of this Annex.”


(iv)
With effect from January 1, 1998, there shall be inserted at the end of and as
part of sub-paragraph (i) of paragraph 5.3.1 of the Financial and Accounting
Procedures the following:



“The following shall be deemed to be Capital Costs of Approved Expansion
Projects within (B) above, namely


(l)    the costs of any pre-Feasibility Study and of any Feasibility Study in
respect of the Development and Mining of Kucing Liar and the costs of any
Feasibility Study in respect of the Development and Mining of DOZ

New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 17

--------------------------------------------------------------------------------




(m)    one half of Common Infrastructure Costs and


(n)    Capital Costs for the Development of Kucing Liar and DOZ, other than any
part of such Capital Costs as constitute Common Infrastructure Costs


and for the avoidance of doubt, it is hereby agreed and declared first, that the
Capital Costs for the Development of Grasberg Underground, DOM and Big Gossan
(excluding any part of such Capital Costs as constitute Common Infrastructure
Costs) are not and shall not be deemed for any purpose to be Capital Costs of
Approved Expansion Projects and secondly, that no Development of Grasberg
Underground, DOM or Big Gossan shall be or be deemed for any purpose to be an
Expansion.”


(k)
Concerning Chargeable Operations Financial Statement.



(i)
With effect from 1 January 1998, there shall be added to paragraph 9.1 of the
Financial and Accounting Procedures the following subparagraph:



“(F)
The Operator shall, not later than the date falling 120 days after the end of
each Year, prepare financial statements showing a true and fair view of the
state of affairs of the Chargeable Operations as at the end of the Year just
ended and of the results of the Chargeable Operations for the period ended on
the last day of the Year just ended. Such financial statements shall be prepared
on a basis agreed upon by the Participants from time to time. Such agreement
from time to time shall be recorded in and by Operating Committee minute.”



(ii)
With effect from 1 January 1998, there shall be inserted at the end of paragraph
9.2(A) of the Financial and Accounting Procedures the following:



“and of the financial statements prepared by it pursuant to paragraph 9.1(F) of
this Annex.”


(iii)
With effect from 1 January 1998, paragraph 9.2(B) of the Financial and
Accounting Procedures shall be amended and restated in its entirety as follows:


New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 18

--------------------------------------------------------------------------------




“(B)
The audits shall be conducted by a firm of accountants of international standing
selected by the Operator and approved by the Operating Committee and such
accountants shall provide certification that the records and accounts have been
properly maintained in accordance with the provisions of this Agreement, that
the revenues and costs have been properly calculated and allocated to the
Participants in accordance with the provisions of this Annex and the Agreement
and that the financial statements prepared pursuant to paragraph 9.1(F) of this
Annex have been prepared in accordance with the accounting principles agreed
from time to time by the Participants.”



3.
Representations and Warranties. Each Participant hereby represents and warrants
to the other Participant as follows:



(a)
The execution, delivery and performance by such Participant of this Amendment
(i) are within such Participant’s corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) require no action by or in
respect of, or filing with, any governmental body, agency or official, (iv) do
not contravene, or constitute a default under, any provision of any applicable
law, statute, ordinance, regulation, rule, order or other governmental
restriction or of the certificate or articles of incorporation or by-laws of
such Participant, (v) do not contravene, or constitute a default under, any
agreement, judgment, injunction, order, decree, indenture, contract lease,
instrument or other commitment to which such Participant is a party or by which
such Participant or any of its assets are bound and (vi) will not result in the
creation or imposition of any lien upon any asset of such Participant under any
existing indenture, mortgage, deed of trust, loan or loan agreement or other
agreement or instrument to which such Participant is a party or by which it or
any of its assets may be bound or affected.



(b)
The Participation Agreement, as amended by this Amendment is the legal, valid
and binding obligation of such Participant, and is enforceable against such
Participant in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and subject to any limitation acts and to general equitable
principles.



4.
Reference to and Effect Upon the Participation Agreement. Upon the signature of
this Amendment, each reference in the Participation Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, shall mean
and be a reference to the Participation Agreement, as amended hereby.


New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 19

--------------------------------------------------------------------------------




5.
Reaffirmation. Each Participant hereby reaffirms to the other that, except as
modified hereby, the Participation Agreement remains in full force and effect
and has not been otherwise waived, modified or amended. Except as expressly
modified hereby, all of the terms and conditions of the Participation Agreement
shall remain unaltered and in full force and effect.



6.
Choice of Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York.



7.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. One or more counterparts of this Amendment may be
delivered by telecopier, and if so delivered shall be deemed to be delivered
with the intention that they shall have the same effect as an original
counterpart hereof. Any party delivering any such counterpart by telecopy shall
promptly forward to the other party an original counterpart hereof.




New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereby have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.




PT FREEPORT INDONESIA COMPANY


By:
/s/ Adrianto Machribie         



Its:
President Director







P.T. RTZ-CRA INDONESIA




By:
/s/ Noke Kiroyan             



Its:
President Director




New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 21

--------------------------------------------------------------------------------








SCHEDULE 5.3


(a) Subschedules


(i)    Statement of Incremental Expansion Cashflow


(ii)    Statement of Projected Incremental Production


(iii)
Calculation of Incremental Expansion Revenues and Expansion Share of Costs



(iv)
Summary of Distributions/Loan Repayments from Incremental Expansion Cashflow



(v)
Accounting Rollforward of Product Inventory



(vi)
Opening Metal Inventory Sales Analysis



(b) Data Input for Accounting/Reporting


SEE ATTACHMENTS













New First Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 22

--------------------------------------------------------------------------------




THIS SECOND AMENDMENT TO PARTICIPATION AGREEMENT is made February 22, 2006.


BETWEEN:


(1)
P.T. FREEPORT INDONESIA, a limited liability company organized under the laws of
the Republic of Indonesia and domesticated in the State of Delaware, U.S.A.
(“PT-FI”) and



(2)
P.T. RIO TINTO INDONESIA, a limited liability company organized under the laws
of the Republic of Indonesia (“PTRTI”),



WHEREAS


(A)
By a Contract of Work dated December 30, 1991 made between The Government of the
Republic of Indonesia (the “Government”) and PT-FI, the Government appointed
PT-FI as the sole contractor for the Government with respect to the Contract
Area, as defined in the Contract of Work, with the sole rights to explore, mine,
process, store, transport, market, sell, and dispose of Products, as defined
below, in the Contract Area (defined as aforesaid).



(B)
Pursuant to that certain Participation Agreement dated October 11, 1996, between
PT-FI and PTRTI, as amended by the First Amendment to Participation Agreement
dated April 30, 1999 (as amended and in effect prior to the effectiveness of
this Second Amendment, the “Participation Agreement”), PT-FI and PTRTI
participate in operations under the COW (as defined below) on the terms and
conditions set forth therein.



(C)
PT-FI and PTRTI desire to amend the Participation Agreement as hereinafter set
forth.



IT IS HEREBY AGREED as follows:


1.
Definitions. In this Second Amendment (including the Schedules and Annexes
hereto), unless the context otherwise requires, capitalized terms used herein
shall have the meanings provided under the Participation Agreement.



2.
Amendments To Annex A of The Participation Agreement. With effect from January
1, 2000, the Product Schedule will be amended so that it comprises the Product
Schedule as set forth on the Schedule hereto.


Second Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 1



--------------------------------------------------------------------------------








3.
Representations and Warranties. Each Participant hereby represents and warrants
to the other Participant as follows:



(a)
The execution, delivery and performance by such Participant of this Second
Amendment (i) are within such Participant’s corporate powers, (ii) have been
duly authorized by all necessary corporate action, (iii) require no action by or
in respect of, or filing with, any governmental body, agency or official, (iv)
do not contravene, or constitute a default under, any provision of any
applicable law, statute, ordinance, regulation, rule, order or other
governmental restriction or of the certificate or articles of incorporation or
by-laws of such Participant, (v) do not contravene, or constitute a default
under, any agreement, judgment, injunction, order, decree, indenture, contract
lease, instrument or other commitment to which such Participant is a party or by
which such Participant or any of its assets are bound and (vi) will not result
in the creation or imposition of any lien upon any asset of such Participant
under any existing indenture, mortgage, deed of trust, loan or loan agreement or
other agreement or instrument to which such Participant is a party or by which
it or any of its assets may be bound or affected.



(b)
The Participation Agreement, as amended by this Second Amendment is the legal,
valid and binding obligation of such Participant, and is enforceable against
such Participant in accordance with its terms, subject to bankruptcy,
reorganization, insolvency, moratorium or other laws affecting the enforcement
of creditors’ rights generally and subject to any limitation acts and to general
equitable principles.



4.
Reference to and Effect Upon the Participation Agreement. Upon the signature of
this Second Amendment, each reference in the Participation Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, shall mean
and be a reference to the Participation Agreement, as amended hereby.



5.
Reaffirmation. Each Participant hereby reaffirms to the other that, except as
modified hereby, the Participation Agreement remains in full force and effect
and has not been otherwise waived, modified or amended. Except as expressly
modified hereby, all of the terms and conditions of the Participation Agreement
shall remain unaltered and in full force and effect.



6.
Choice of Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of New York.



7.
Counterparts. This Second Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. One or more counterparts of this Second
Amendment may be delivered by telecopier, and if so delivered shall be


Second Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 2



--------------------------------------------------------------------------------






deemed to be delivered with the intention that they shall have the same effect
as an original counterpart hereof. Any party delivering any such counterpart by
telecopy shall promptly forward to the other party an original counterpart
hereof.

Second Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereby have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.




PT FREEPORT INDONESIA


By:
/s/ Richard C. Adkerson             



Its:
Director and Executive Vice President







P.T. RIO TINTO INDONESIA




By:
/s/ Mike Jolley              



Its:
President Director


Second Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 4



--------------------------------------------------------------------------------




SCHEDULE A


ANNEX A
Product Schedule


Recovered Metal in Concentrate
Year
 
Copper
 
Gold
 
Silver
 
 
(million lbs)
 
(000's ozs)
 
(000's ozs)
 
 
 
 
 
 
 
1995
 
1,029
 
1,318
 
2,872
1996
 
1,085
 
1,279
 
2,828
1997
 
1,140
 
1,791
 
2,969
1998
 
1,022
 
1,350
 
3,239
1999
 
1,165
 
1,503
 
3,822
2000
 
1,052
 
1,242
 
4,039
2001
 
1,132
 
1,397
 
3,943
2002
 
1,090
 
1,375
 
3,795
2003
 
979
 
1,456
 
3,659
2004
 
874
 
1,377
 
3,077
2005
 
1,146.368
 
1,870
 
4,121
2006
 
1,099
 
1,653
 
3,934
2007
 
1,099
 
1,631
 
4,045
2008
 
1,110
 
1,614
 
4,158
2009
 
1,107
 
1,589
 
4,203
2010
 
1,099
 
1,567
 
4,296
2011
 
1,049
 
1,269
 
4,138
2012
 
1,035
 
1,283
 
4,010
2013
 
1,066
 
1,471
 
4,268
2014
 
1,066
 
1,461
 
4,277
2015
 
1,057
 
1,493
 
4,156
2016
 
1,044
 
1,529
 
3,768
2017
 
1,008
 
1,589
 
3,359
2018
 
1,008
 
1,589
 
3,359
2019
 
1,024
 
1,589
 
3,396
2020
 
1,027
 
1,593
 
3,405
2021
 
463.632
 
638
 
1,437
 
 
28,076
 
39,616
 
98,579




Second Amendment to Participation Agreement                              
{PH007006.2}12667/66743-00/5547                                 5



--------------------------------------------------------------------------------




EXECUTION COPY




THIS THIRD AMENDMENT TO PARTICIPATION AGREEMENT is made October 7, 2009.


BETWEEN:


(1)
P.T. FREEPORT INDONESIA, a limited liability company organized under the laws of
the Republic of Indonesia and domesticated in the State of Delaware, U.S.A.
(“PT-FI”) and



(2)
P.T. RIO TINTO INDONESIA, a limited liability company organized under the laws
of the Republic of Indonesia (“PTRTI”),



WHEREAS


(A)
By a Contract of Work dated December 30, 1991 made between The Government of the
Republic of Indonesia (the “Government”) and PT-FI, the Government appointed
PT-FI as the sole contractor for the Government with respect to the Contract
Area, as defined in the Contract of Work, with the sole rights to explore, mine,
process, store, transport, market, sell, and dispose of Products, as defined
below, in the Contract Area (defined as aforesaid).



(B)
Pursuant to that certain Participation Agreement dated October 11, 1996, between
PT-FI and PTRTI, as amended by the First Amendment to Participation Agreement
dated April 30, 1999 and the Second Amendment to Participation Agreement dated
February 22, 2006 (as amended and in effect prior to the effectiveness of this
Third Amendment, the “Participation Agreement”), PT-FI and PTRTI participate in
operations under the COW (as defined below) on the terms and conditions set
forth therein.



(C)
PT-FI and PTRTI desire to amend the Participation Agreement as hereinafter set
forth.



IT IS HEREBY AGREED as follows:


1.
Definitions. In this Third Amendment (including the Schedules and Annexes
hereto), unless the context otherwise requires, capitalized terms used herein
shall have the meanings provided under the Participation Agreement.



2.
Amendments To Annex A of The Participation Agreement. With effect from January
1, 2006, the Product Schedule is hereby amended so that it comprises the Product
Schedule as set forth on the Schedule attached to this Third Amendment.


Third Amendment to Participation Agreement                              
{PH007006.2}                                          1



--------------------------------------------------------------------------------




3.
Representations and Warranties. Each Participant hereby represents and warrants
to the other Participant as follows:



(a)
The execution, delivery and performance by such Participant of this Third
Amendment (i) is within such Participant’s corporate powers, (ii) has been duly
authorized by all necessary corporate action, (iii) requires no action by or in
respect of, or filing with, any governmental body, agency or official, (iv) does
not contravene, or constitute a default under, any provision of any applicable
law, statute, ordinance, regulation, rule, order or other governmental
restriction or of the certificate or articles of incorporation or by-laws of
such Participant, (v) does not contravene, or constitute a default under, any
agreement, judgment, injunction, order, decree, indenture, contract lease,
instrument or other commitment to which such Participant is a party or by which
such Participant or any of its assets are bound and (vi) will not result in the
creation or imposition of any lien upon any asset of such Participant under any
existing indenture, mortgage, deed of trust, loan or loan agreement or other
agreement or instrument to which such Participant is a party or by which it or
any of its assets may be bound or affected.



(b)
The Participation Agreement, as amended by this Third Amendment, is the legal,
valid and binding obligation of such Participant, and is enforceable against
such Participant in accordance with its terms, subject to bankruptcy,
reorganization, insolvency, moratorium or other laws affecting the enforcement
of creditors’ rights generally and subject to any limitation acts and to general
equitable principles.



4.
Reference to and Effect Upon the Participation Agreement. Upon the execution by
both Participants of this Third Amendment, each reference in the Participation
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, shall mean and be a reference to the Participation Agreement, as amended
hereby.



5.
Reaffirmation. Each Participant hereby reaffirms to the other that, except as
modified hereby, the Participation Agreement remains in full force and effect
and has not been otherwise waived, modified or amended. Except as expressly
modified hereby, all of the terms and conditions of the Participation Agreement
shall remain unaltered and in full force and effect.



6.
Choice of Law. This Third Amendment shall be governed by and construed in
accordance with the laws of the State of New York.



7.
Counterparts. This Third Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. One or more counterparts of this


Third Amendment to Participation Agreement                              
{PH007006.2}                                          2



--------------------------------------------------------------------------------




Second Amendment may be delivered by telecopier, and if so delivered shall be
deemed to be delivered with the intention that they shall have the same effect
as an original counterpart hereof. Any party delivering any such counterpart by
telecopy shall promptly forward to the other party an original counterpart
hereof.


IN WITNESS WHEREOF, the parties hereby have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.




PT FREEPORT INDONESIA


By:
/s/ Clayton A. Wenas             



Its:
Director & Executive Vice President







P.T. RIO TINTO INDONESIA




By:
/s/ Mark Hunter             



Its:
Director


Third Amendment to Participation Agreement                              
{PH007006.2}                                          3



--------------------------------------------------------------------------------








SCHEDULE


ANNEX A
Product Schedule




 
 
Recovered Metal in Concentrate
Year
 
Copper
 
Gold
Silver
 
 
(million lbs)
 
(000's ozs)
(000's ozs)
 
 
 
 
 
 
1995
 
1,029
 
1,318
2,872
1996
 
1,085
 
1,379
2,828
1997
 
1,140
 
1,791
2,969
1998
 
1,022
 
1,350
3,239
1999
 
1,165
 
1,503
3,822
2000
 
1,052
 
1,242
4,039
2001
 
1,132
 
1,397
3,943
2002
 
1,090
 
1,375
3,795
2003
 
979
 
1,456
3,659
2004
 
874
 
1,377
3,077
2005
 
1,146.368
 
1,870
4,121
2006
 
1,092.005
 
1,642.69
3,934
2007
 
1,099
 
1,631
4,045
2008
 
1,110
 
1,198.7
4,158
2009
 
1,107
 
2,004.3
4,203
2010
 
1,099
 
1,567
4,296
2011
 
1,049
 
1,269
4,138
2012
 
1,035
 
1,283
4,010
2013
 
1,066
 
1,471
4,268
2014
 
1,066
 
1,461
4,277
2015
 
1,057
 
1,493
4,156
2016
 
1,044
 
1,529
3,768
2017
 
1,008
 
1,589
3,359
2018
 
1,008
 
1,589
3,359
2019
 
1,024
 
1,589
3,396
2020
 
1,027
 
1,593
3,405
2021
 
470.627
 
648.31
1,437
 
 
28,076
 
39,616
98,573






Third Amendment to Participation Agreement                              
{PH007006.2}                                          4



--------------------------------------------------------------------------------




EXECUTION COPY




THIS FOURTH AMENDMENT TO PARTICIPATION AGREEMENT is made November 14, 2013.


BETWEEN:


(1)
P.T. FREEPORT INDONESIA, a limited liability company organized under the laws of
the Republic of Indonesia and domesticated in the State of Delaware, U.S.A.
(“PT-FI”) and



(2)
P.T. RIO TINTO INDONESIA, a limited liability company organized under the laws
of the Republic of Indonesia (“PTRTI”),



WHEREAS


(A)
By a Contract of Work dated December 30, 1991 made between The Government of the
Republic of Indonesia (the “Government”) and PT-FI, the Government appointed
PT-FI as the sole contractor for the Government with respect to the Contract
Area, as defined in the Contract of Work, with the sole rights to explore, mine,
process, store, transport, market, sell, and dispose of Products, as defined
below, in the Contract Area (defined as aforesaid).



(B)
Pursuant to that certain Participation Agreement dated October 11, 1996, between
PT-FI and PTRTI, as amended by the First Amendment to Participation Agreement
dated April 30, 1999, the Second Amendment to Participation Agreement dated
February 22, 2006, and the Third Amendment to Participation Agreement dated
October 7, 2009 (as amended and in effect prior to the effectiveness of this
Fourth Amendment, the “Participation Agreement”), PT-FI and PTRTI participate in
operations under the COW (as defined below) on the terms and conditions set
forth therein.



(C)
PT-FI and PTRTI desire to amend the Participation Agreement as hereinafter set
forth.



IT IS HEREBY AGREED as follows:


1.
Definitions. In this Fourth Amendment (including the Schedules and Annexes
hereto), unless the context otherwise requires, capitalized terms used herein
shall have the meanings provided under the Participation Agreement.



2.
Amendments To Annex A of The Participation Agreement. With effect from January
1, 2011, the Product Schedule is hereby amended so that it comprises the Product
Schedule as set forth on the Schedule attached to this Fourth Amendment.


Fourth Amendment to Participation Agreement                              
{PH007006.2}                                          1



--------------------------------------------------------------------------------




3.
Representations and Warranties. Each Participant hereby represents and warrants
to the other Participant as follows:



(a)
The execution, delivery and performance by such Participant of this Fourth
Amendment (i) is within such Participant’s corporate powers, (ii) has been duly
authorized by all necessary corporate action, (iii) requires no action by or in
respect of, or filing with, any governmental body, agency or official, (iv) does
not contravene, or constitute a default under, any provision of any applicable
law, statute, ordinance, regulation, rule, order or other governmental
restriction or of the certificate or articles of incorporation or by-laws of
such Participant, (v) does not contravene, or constitute a default under, any
agreement, judgment, injunction, order, decree, indenture, contract lease,
instrument or other commitment to which such Participant is a party or by which
such Participant or any of its assets are bound and (vi) will not result in the
creation or imposition of any lien upon any asset of such Participant under any
existing indenture, mortgage, deed of trust, loan or loan agreement or other
agreement or instrument to which such Participant is a party or by which it or
any of its assets may be bound or affected.



(b)
The Participation Agreement, as amended by this Fourth Amendment, is the legal,
valid and binding obligation of such Participant, and is enforceable against
such Participant in accordance with its terms, subject to bankruptcy,
reorganization, insolvency, moratorium or other laws affecting the enforcement
of creditors’ rights generally and subject to any limitation acts and to general
equitable principles.



4.
Reference to and Effect Upon the Participation Agreement. Upon the execution by
both Participants of this Fourth Amendment, each reference in the Participation
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, shall mean and be a reference to the Participation Agreement, as amended
hereby.



5.
Reaffirmation. Each Participant hereby reaffirms to the other that, except as
modified hereby, the Participation Agreement remains in full force and effect
and has not been otherwise waived, modified or amended. Except as expressly
modified hereby, all of the terms and conditions of the Participation Agreement
shall remain unaltered and in full force and effect.



6.
Choice of Law. This Fourth Amendment shall be governed by and construed in
accordance with the laws of the State of New York.



7.
Counterparts. This Fourth Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together




Fourth Amendment to Participation Agreement                              
{PH007006.2}                                          2



--------------------------------------------------------------------------------




shall constitute one and the same instrument. One or more counterparts of this
Fourth Amendment may be delivered by telecopier, and if so delivered shall be
deemed to be delivered with the intention that they shall have the same effect
as an original counterpart hereof. Any party delivering any such counterpart by
telecopy shall promptly forward to the other party an original counterpart
hereof.


IN WITNESS WHEREOF, the parties hereby have caused their duly authorized
officers to execute and deliver this Fourth Amendment as of the date first above
written.




PT FREEPORT INDONESIA


By:
/s/ Rozik B. Soetjipto             



Its:
President Director







P.T. RIO TINTO INDONESIA




By:
/s/ Mark Hunter                 



Its:
President Director


Fourth Amendment to Participation Agreement                              
{PH007006.2}                                          3



--------------------------------------------------------------------------------




ANNEX A
Product Schedule
 
 
Recovered Metal in Concentrate
Year
 
Copper
 
Gold
Silver
 
 
(million lbs)
 
(000's ozs)
(000's ozs)
 
 
 
 
 
 
1995
 
1,029
 
1,318
2,872
1996
 
1,085
 
1,379
2,828
1997
 
1,140
 
1,791
2,969
1998
 
1,022
 
1,350
3,239
1999
 
1,165
 
1,503
3,822
2000
 
1,052
 
1,242
4,039
2001
 
1,132
 
1,397
3,943
2002
 
1,090
 
1,375
3,795
2003
 
979
 
1,456
3,659
2004
 
874
 
1,377
3,077
2005
 
1,146.368
 
1,870
4,121
2006
 
1,092.005
 
1,642.69
3,934
2007
 
1,099
 
1,631
4,045
2008
 
1,110
 
1,198.7
4,158
2009
 
1,107
 
2,004.30
4,203
2010
 
1,099
 
1,567
4,296
2011
 
821
 
1,045
3,379
2012
 
1,035
 
1,283
4,010
2013
 
1,066
 
1,471
4,268
2014
 
1,066
 
1,461
4,277
2015
 
1,057
 
1,493
4,156
2016
 
1,044
 
1,529
3,768
2017
 
1,008
 
1,589
3,359
2018
 
1,008
 
1,589
3,359
2019
 
1,024
 
1,589
3,396
2020
 
1,027
 
1,593
3,405
2021
 
470.627
 
648.31
2,196
Future Adjustment
Amount1
 
228
 
224
---
Total
 
28,076
 
39,616
98,573





1 The Future Adjustment Amount for each of copper and gold shall be added to the
Product Schedule in accordance with the following:


(A)
if the Cumulative Target is exceeded prior to January 1, 2021, (i) the Future
Adjustment Amount for copper shall be added to the Product Schedule pro rata
over a single period of


Fourth Amendment to Participation Agreement                              
{PH007006.2}                                          4



--------------------------------------------------------------------------------




12 consecutive months in equal amounts per month of 19 million pounds,
commencing with the month immediately following the month in which the
Cumulative Target for copper is exceeded and (ii) the Future Adjustment Amount
for gold shall be added to the Product Schedule pro rata over a single period of
12 consecutive months in equal amounts per month for the first 11 months of
18,666 ounces and for month 12 of 18,674 ounces, commencing with the month
immediately following the month in which the Cumulative Target for gold is
exceeded. ; or


(B)
if the Cumulative Target is not exceeded prior to January 1, 2021, the Future
Adjustment Amount shall be added to the Product Schedule in calendar year 2021.



“Cumulative Target” means (i) with respect to copper, cumulative aggregate
copper production of 9.5 billion pounds commencing from 1 January, 2011, and
(ii) with respect to gold, cumulative aggregate gold production of 11 million
ounces commencing from 1 January, 2011.







Fourth Amendment to Participation Agreement                              
{PH007006.2}                                          5



--------------------------------------------------------------------------------




EXECUTION COPY




THIS FIFTH AMENDMENT TO PARTICIPATION AGREEMENT is made 4th AUGUST 2014.


BETWEEN:


(1)
P.T. FREEPORT INDONESIA, a limited liability company organized under the laws of
the Republic of Indonesia and domesticated in the State of Delaware, U.S.A.
(“PT-FI”) and



(2)
P.T. RIO TINTO INDONESIA, a limited liability company organized under the laws
of the Republic of Indonesia (“PTRTI”),



WHEREAS


(A)
By a Contract of Work dated December 30, 1991 made between The Government of the
Republic of Indonesia (the “Government”) and PT-FI, the Government appointed
PT-FI as the sole contractor for the Government with respect to the Contract
Area, as defined in the Contract of Work, with the sole rights to explore, mine,
process, store, transport, market, sell, and dispose of Products, as defined
below, in the Contract Area (defined as aforesaid).



(B)
Pursuant to that certain Participation Agreement dated October 11, 1996, between
PT-FI and PTRTI, as amended by the First Amendment to Participation Agreement
dated April 30, 1999, the Second Amendment to Participation Agreement dated
February 22, 2006, the Third Amendment to Participation Agreement dated October
7, 2009, and the Fourth Amendment to Participation Agreement dated November 14,
2013 (as amended and in effect prior to the effectiveness of this Fifth
Amendment, the “Participation Agreement”), PT-FI and PTRTI participate in
operations under the COW (as defined below) on the terms and conditions set
forth therein.



(C)
PT-FI and PTRTI desire to amend the Participation Agreement as hereinafter set
forth.



IT IS HEREBY AGREED as follows:


1.
Definitions. In this Fifth Amendment (including the Schedules and Annexes
hereto), unless the context otherwise requires, capitalized terms used herein
shall have the meanings provided under the Participation Agreement.




Fifth Amendment to Participation Agreement                              
{PH007006.2}                                          1



--------------------------------------------------------------------------------




2.
Amendments To Annex A of The Participation Agreement. With effect from January
1, 2012, the Product Schedule is hereby amended so that it comprises the Product
Schedule as set forth on the Schedule attached to this Fifth Amendment.



3.
Representations and Warranties. Each Participant hereby represents and warrants
to the other Participant as follows:



(a)
The execution, delivery and performance by such Participant of this Fifth
Amendment (i) is within such Participant’s corporate powers, (ii) has been duly
authorized by all necessary corporate action, (iii) requires no action by or in
respect of, or filing with, any governmental body, agency or official, (iv) does
not contravene, or constitute a default under, any provision of any applicable
law, statute, ordinance, regulation, rule, order or other governmental
restriction or of the certificate or articles of incorporation or by-laws of
such Participant, (v) does not contravene, or constitute a default under, any
agreement, judgment, injunction, order, decree, indenture, contract lease,
instrument or other commitment to which such Participant is a party or by which
such Participant or any of its assets are bound and (vi) will not result in the
creation or imposition of any lien upon any asset of such Participant under any
existing indenture, mortgage, deed of trust, loan or loan agreement or other
agreement or instrument to which such Participant is a party or by which it or
any of its assets may be bound or affected.



(b)
The Participation Agreement, as amended by this Fifth Amendment, is the legal,
valid and binding obligation of such Participant, and is enforceable against
such Participant in accordance with its terms, subject to bankruptcy,
reorganization, insolvency, moratorium or other laws affecting the enforcement
of creditors’ rights generally and subject to any limitation acts and to general
equitable principles.



4.
Reference to and Effect Upon the Participation Agreement. Upon the execution by
both Participants of this Fifth Amendment, each reference in the Participation
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, shall mean and be a reference to the Participation Agreement, as amended
hereby.



5.
Reaffirmation. Each Participant hereby reaffirms to the other that, except as
modified hereby, the Participation Agreement remains in full force and effect
and has not been otherwise waived, modified or amended. Except as expressly
modified hereby, all of the terms and conditions of the Participation Agreement
shall remain unaltered and in full force and effect.



6.
Choice of Law. This Fifth Amendment shall be governed by and construed in
accordance with the laws of the State of New York.


Fifth Amendment to Participation Agreement                              
{PH007006.2}                                          2



--------------------------------------------------------------------------------




7.
Counterparts. This Fifth Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. One or more counterparts of this Fifth
Amendment may be delivered by telecopier, and if so delivered shall be deemed to
be delivered with the intention that they shall have the same effect as an
original counterpart hereof. Any party delivering any such counterpart by
telecopy shall promptly forward to the other party an original counterpart
hereof.



IN WITNESS WHEREOF, the parties hereby have caused their duly authorized
officers to execute and deliver this Fifth Amendment as of the date first above
written.




PT FREEPORT INDONESIA


By:
/s/ Rozik B. Soetjipto             



Its:
President Director







P.T. RIO TINTO INDONESIA




By:
/s/ Mark Hunter             



Its:
President Director


Fifth Amendment to Participation Agreement                              
{PH007006.2}                                          3



--------------------------------------------------------------------------------




ANNEX A
Product Schedule
 
 
Recovered Metal in Concentrate
Year
 
Copper
 
Gold
Silver
 
 
(million lbs)
 
(000's ozs)
(000's ozs)
 
 
 
 
 
 
1995
 
1,029
 
1,318
2,872
1996
 
1,085
 
1,379
2,828
1997
 
1,140
 
1,791
2,969
1998
 
1,022
 
1,350
3,239
1999
 
1,165
 
1,503
3,822
2000
 
1,052
 
1,242
4,039
2001
 
1,132
 
1,397
3,943
2002
 
1,090
 
1,375
3,795
2003
 
979
 
1,456
3,659
2004
 
874
 
1,377
3,077
2005
 
1,146.368
 
1,870
4,121
2006
 
1,092.005
 
1,642.69
3,934
2007
 
1,099
 
1,631
4,045
2008
 
1,110
 
1,198.7
4,158
2009
 
1,107
 
2,004.30
4,203
2010
 
1,099
 
1,567
4,296
2011
 
821
 
1,045
3,379
2012
 
720.75
 
888.28
2,591.31
2013
 
1,186.25
 
1,688.72
4,994.69
2014
 
1,066
 
1,461
4,277
2015
 
1,057
 
1,493
4,156
2016
 
1,044
 
1,529
3,768
2017
 
1,008
 
1,589
3,359
2018
 
1,008
 
1,589
3,359
2019
 
1,024
 
1,589
3,396
2020
 
1,027
 
1,593
3,405
2021
 
470.627
 
648.31
2,888
Future Adjustment
Amount1
 
422
 
401
---
Total
 
28,076
 
39,616
98,573





1 The Future Adjustment Amount for each of copper and gold shall be added to the
Product Schedule in accordance with the following:


(A)
if the Cumulative Target is exceeded prior to January 1, 2021, (i) the Future
Adjustment Amount for copper shall be added to the Product Schedule pro rata
over a single period of


Fifth Amendment to Participation Agreement                              
{PH007006.2}                                          4



--------------------------------------------------------------------------------




12 consecutive months in equal amounts per month for the first 11 months of
35,166,000 million pounds and for month 12 of 35,174,000 million pounds,
commencing with the month immediately following the month in which the
Cumulative Target for copper is exceeded and (ii) the Future Adjustment Amount
for gold shall be added to the Product Schedule pro rata over a single period of
12 consecutive months in equal amounts per month for the first 11 months of
33,417 ounces and for month 12 of 33,413 ounces, commencing with the month
immediately following the month in which the Cumulative Target for gold is
exceeded. ; or


(B)
if the Cumulative Target is not exceeded prior to January 1, 2021, the Future
Adjustment Amount shall be added to the Product Schedule in calendar year 2021.



“Cumulative Target” means (i) with respect to copper, cumulative aggregate
copper production of 9.5 billion pounds commencing from 1 January, 2011, and
(ii) with respect to gold, cumulative aggregate gold production of 11 million
ounces commencing from 1 January, 2011.



Fifth Amendment to Participation Agreement                              
{PH007006.2}                                          5

